Citation Nr: 1453344	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  08-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.
			

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to November 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD. 

Subsequent to the September 2006 rating decision, the Veteran filed a claim for service connection for schizophrenia.  The RO issued a statement of the case in December 2007, rephrasing the issue as service connection for PTSD with paranoid schizophrenia.  The Board has recharacterized the issue as service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia, to incorporate all possible acquired psychiatric disorders in compliance with the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Board remanded the case for further development in June 2010, which included requests for additional medical records and a VA examination.  The Board finds all requested development was completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In an October 2012 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In a May 2014 memorandum decision, the Court vacated the Board's October 2012 decision, and remanded it for further proceedings consistent with the Court's decision.  The case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service and his claimed stressor is not related to a fear of hostile military or terrorist activity. 

2.  An in-service stressor sufficient to cause PTSD has not been verified. 

3.  A July 1966 injury resulting in abrasions to the forehead cannot be classified as a verified PTSD stressor.

4.  The Veteran does not have a qualifying DSM-IV diagnosis of PTSD related to any claimed in-service stressor.  

5.  A July 2010 opinion and July 2011 addendum are not speculative in the diagnosis provided, nor are they speculative with regard to the etiology opinion rendered.

6.  A July 2010 VA examination and July 2011 addendum are adequate, and the opinions rendered are based on a fully accurate factual background and are probative.

7.  The Veteran was treated for a personality disorder in service, and an acquired psychiatric disorder was not diagnosed in service.  

8.  Currently diagnosed schizophrenia is shown to be related to psychiatric symptoms in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for schizophrenia are met.  38 U.S.C.A. §§ 105, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309, 4.9 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id.

In preadjudicatory March 2006 and June 2006 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for an acquired psychiatric disorder to include PTSD, as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The Veteran was provided additional VCAA notice in August 2007.  VCAA notice letters did not include provisions for disability ratings or for the effective date of the claim; however, as the Board concludes below that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  See Dingess, 19 Vet. App. 473; Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran was afforded VA examinations in August 2007 and July 2010 to address the claim of service connection for an acquired psychiatric disorder, and a July 2011 supplemental opinion is also of record.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran and objective findings from the medical record and service treatment records, and provided a rationale for the opinions stated.  

The Board finds that the opinions provided are consistent with one another, are responsive to the Board's reasonable doubt standard for establishing service connection, and are based on a complete medical history as provided by the record.  Insomuch as the Board has found that the Veteran's statements made in the record and during the course of examination lack credibility and lead to some ambiguity in the record with regard to his medical history, the Board finds that the Veteran's lack of credibility is adequately addressed by the examiner in evaluating the Veteran, and in providing an opinion.  The Board finds that the opinions and conclusions reached by the July 2010 examiner, in particular, are not speculative, and insomuch as some speculation was required on the part of the examiner in evaluating the Veteran's psychiatric disability due to his failure to provide a credible history of claimed events in service, malingering, and inconsistent statements, adequate reasons and bases were rendered for the reasons of such speculation.  The Board finds, nonetheless, that when the report is considered as a whole, the examiner's opinions are not speculative, are based on a fully accurate factual background as provided by the record as well as the VA examiner's own medical expertise.  The July 2011 addendum opinion provides further support for the July 2010 VA examiner's opinions, based on the multiple considerations posed in the examination report, that it remained "less likely than not that" the Veteran's acquired psychiatric diagnoses were related to service.  The Board finds that the VA opinions of record are, therefore, adequate, and probative.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran and his representative assert in a September 2012 Independent Hearing Presentation (IHP) that recent VA opinions are inadequate.  Specifically, the Veteran asserts that the July 2011 addendum opinion, which states that Axis I diagnoses are less likely than not due to military service, is inconsistent with the July 2010 opinion, where the examiner opines that it is less likely than not that Axis I conditions had full onset in the military.  Notwithstanding this generalized assertion, the Board finds that these opinions are consistent, and show that the Veteran's diagnosed acquired psychiatric disorders did not have their onset in service, and are not otherwise due to service or due to the claimed in-service assault or injury.  Additionally, because the addendum opinion was offered for clarification after addressing additional evidence of record, the Board finds that the VA examiner clarified any possible ambiguity with regard to the initial July 2010 opinion when he revised his opinion to state that the Veteran's diagnoses were not due to events in service.  The Board finds that the Veteran's mere disagreement with the result of the examination is not sufficient grounds for reexamination.   

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, private treatment records, VA treatment records, the Veteran's statements and other documentation submitted by the Veteran in support of his statements, and Social Security Administration (SSA) medical records.  The Veteran has claimed that PTSD is due to an in-service sexual assault.  The RO has obtained service treatment records and service personnel records, which note that the Veteran had alleged that he was assaulted in service, but do not tend to verify the occurrence of such an incident.  Because the Board has determined that the Veteran has not been credible in describing the in-service stressor, because the specific details related to the identified incident are not capable of verification via official sources given the  anecdotal nature of the Veteran's statements, because the weight of the evidence (including conduct and behavioral changes) shows that the claimed in-service sexual assault stressor did not occur, i.e., there is no "credible supporting evidence" of its occurrence, and because the Board has found that the Veteran does not have a confirmed diagnosis of PTSD related to the identified stressful incident, the Board finds that additional efforts to help verify the identified stressor are not necessary to decide the claim.

Pursuant to a June 2010 Board remand, in a June 2010 letter, the Appeals Management Center (AMC) requested that the Veteran identify or submit any additional treatment records related to his claim, to include identified private treatment records.  The AMC also obtained SSA medical records and a new VA examination and opinion pursuant to the remand order.  The Board finds that the agency of original jurisdiction has complied with the terms of the June 2010 remand, and no further development is necessary in this case.  See Stegall, 11 Vet. App. at 270.  

The Veteran and his representative contend in a September 2012 IHP and an October 2012 statement that the Veteran continues to receive psychiatric treatment at VA, and asserts that a remand for those records is necessary.  The Veteran's representative stated that the Veteran has asserted that at least one provider has stated that he suffers from a "thought disorder" that had its onset during active duty service.  

Having considered this statement, the Board finds that a remand for additional updated VA treatment records is not necessary.  In the present case, the Veteran has submitted updated VA psychiatric treatment records dated from October 2010 to September 2014, along with a waiver of the initial consideration of these records by the agency of original jurisdiction.  The newly submitted VA psychiatric treatment records dated in June 2014 and September 2014, two years after the issuance of the Board's prior October 2012 decision which denied service connection, tend to establish a nexus relationship between currently diagnosed schizophrenia and psychiatric symptoms in service, and have been considered by the Board in rendering the decision below.  In light of the Board's grant of service connection for schizophrenia, which is a full grant of the benefits sought on appeal, the Board finds that no additional development is warranted in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1113 (West 2002).  

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90. 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

The law provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos  v. Peake, 22 Vet. App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See Bradford v. Nicholson, 20 Vet. App. 200   (2006); Patton v. West, 12 Vet. App. 272, 278 (1999). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 
38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a Veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection for PTSD 

The Veteran did not participate in combat with the enemy during service and he does not contend so, nor is his claimed stressor related to combat or to a fear of hostile military or terrorist activity.  Specifically, the Veteran claims that he was sexually assaulted by a group fellow service members in 1966.  In conjunction with a more recent August 2013 Brief to the Court, the Veteran also contends that PTSD could be due to a stressor, unrelated to an intentional assault, involving an unspecified 1966 roadside injury.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressor; therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

After a review of all the evidence, the Board finds, first, that the Veteran's claimed in-service stressor involving in-service sexual assault or other assault has not been corroborated by service records or other credible supporting evidence.  Service treatment records note that the Veteran alleged that he was attacked by several members of his company and he was assaulted on a second occasion in July 1966.  The initial attack identified by the Veteran was not confirmed by service treatment records or service personnel records, and the details related to either of the claimed assaults were not confirmed by evidence in the service records.  Service personnel records do not document any incidents related to an alleged in-service sexual assault. 

Service treatment records show that the Veteran was seen in July 1966, after being found on the roadside by military police with "very superficial abrasions to the forehead."  He was reported to be unconscious, although he apparently recovered on the way to the hospital.  Skull films were negative and the Veteran at the time claimed that he had no memory of the events from January 1965 to the time of his admission.  The report noted that the Veteran had recently accused several members of his company of making a homosexual attack and that he was shortly to appear at a trial.  The Veteran reported during treatment that he had no memory of this event.  He was treated with one course of sodium amytal in an attempt to recover his memory and during this time was able to recall being assaulted by four men in the company.  The treating physicians were unable to identify any head injury, nor were they able to differentiate whether amnesia was feigned or functionally real.  

Service treatment records show that the Veteran continued to receive in-patient psychiatric treatment from July 1966 to November 1966.  This included a month-and-a-half long psychiatric admission at Fitzsimmons General Hospital, where he was transferred in September 1966.  A November 1966 psychiatric report from Fitzsimmons shows that the Veteran regained his memory rapidly when he was offered the possibility of a Class III status.  The Veteran was found to be "obviously feigning his loss of memory, and this was very possibly due to the impending trial where he was to have confronted the men accused of homosexual activities."  The report noted that the Veteran had numerous behavioral issues during the course of his hospitalization, accounted for by the diagnosed passive aggressive reaction manifested by extremely immature behavior, acting out, attempts at manipulation, poorly controlled outbursts of anger, and inability to conform to minimal standards and rules.  The passive aggressive reaction was classified as a personality defect, for which the Veteran was ultimately separated from service.  Such a personality disorder is not a disability for VA disability compensation purposes.  See 38 C.F.R. § 3.303(c). 

The Board finds that evidence in the service treatment records do not tend to confirm an in-service sexual assault.  Behavior issues noted during the course of a November 1966 hospitalization were not unexplained, but specifically accounted for by the diagnosed passive aggressive reaction.  See 38 C.F.R. § 3.304 (f)(5). While the Veteran had alleged that such an assault occurred while he was in service, due to the Veteran's diagnosis of a personality disorder in service, to which his behavior was related by competent and contemporaneous medical opinion, his feigned loss of memory during service, and noted attempts at manipulation during service in the context of later multiple and inconsistent versions of alleged stressful events proffered as part of the current claim, the Board finds that the Veteran's in-service allegation of personal assault are not credible.  

Objective findings in the service treatment records and personnel records do not corroborate the Veteran's accounts of the occurrence of a military sexual trauma.  Based on the Veteran's state of unconsciousness when he was found in July 1966 and his admission while being treated with sodium amytal, the Board finds that it was likely that the Veteran sustained some type of physical injury in the July 1966 incident sufficient to cause a superficial abrasion; however, the specific nature of this assault cannot be determined, as there was no evidence of head trauma shown in service treatment records, and no injuries other than a superficial abrasion to the forehead noted.  Given the Veteran's contemporaneous reports at the time of having no memory of the July 1966 events prior the time of his admission, neither the history nor objective findings is suggestive of an assault.  If the Veteran's amnesia was real, then he would have no memory of having been assaulted, as he reported.  If his amnesia following the July 1966 event was feigned, as suspected by the treating physicians, then the evidence shows that the Veteran was intentionally deceiving medical personnel on a material fact as to the source of his injury, rather than telling the truth to obtain treatment, so it weighs heavily against his credibility.  

For these reasons, the Board finds that service records suggest an abrasion injury of unknown cause, but do not tend to corroborate a later claimed in-service sexual assault.  Such evidence corroborates only an unknown physical injury in July 1966 which resulted in an abrasion to the forehead, and not a psychiatric injury or stressful event.

The Board finds that even the Veteran's more recent descriptions with regard to his in-service stressor have been inconsistent with each earlier account throughout the record, and are also inconsistent with reports and findings from service treatment records contemporaneous to service, so they are not credible.  In initial reports to VA mental health treatment providers, the Veteran claimed to remember no details in relation to an in-service sexual assault, and reported that he only recalled what he had been told.  In the initial claim for service connection, the Veteran simply stated that his psychiatric conditions were caused by a homosexual attack by members of his unit in 1966.  A June 2006 VA mental health treatment report shows the Veteran claimed that he was a victim of military sexual trauma, but told his treating psychiatrist that he could not remember the details.  In a later June 2006 VA treatment report, the Veteran also reported that he had amnesia and "could not remember anything that happened in the military," but reported that he was told that he had been the victim of military sexual trauma and had been attacked twice.  An August 2006 VA treatment report shows that the Veteran was focused on obtaining a diagnosis of PTSD for an alleged military sexual trauma "that he was told happened to him but he personally does not remember."  

Despite his lack of memory from June 2006 to August 2006, approximately 30 years after the initial incident, in VA treatment reports dated later in 2006, the Veteran described what he claimed to be details of his in-service sexual assault.  Such details are entirely inconsistent with his allegation and specific reports of having no memory of the incident or incidents.  

Additionally, the Veteran has increasingly elaborated on both the details and the severity of the incident or incidents over the course of the appeals period.  In an October 2006 VA treatment report, the Veteran stated that he was found on the side of a road in service, unconscious with a gash on his forehead requiring 17 stitches.  The Veteran reported that he had no clear memory of the attack or the trial mentioned in his service treatment records, but stated that he was remembering two separate attacks now, via his dreams.  

During a November 2006 mental health assessment, the examining psychiatrist noted that the Veteran was able to describe some very specific details about the alleged in-service sexual assault, despite reporting that he could not remember either incident.  He stated that he was assaulted by a group of men in a military day room, and was saved only by the officer who entered the day room to close it for the day.  He stated that he was assaulted from the rear, and his face was thrust into the lap of a man whom he bit, and that he was beaten on the lower back with a pool cue.  During the November 2006 mental health assessment, he reported that later in July 1966, he was sexually assaulted by several military men in the woods on the way home from a movie, and was left unconscious under a bridge.  

The Veteran submitted an April 2007 stressor statement to support his VA claim for compensation.  He reported being attacked by 6 to 8 fellow soldiers in the day room; but in this report, he added that he was sexually assaulted with a cue stick.  He reported in April 2007 that later in July 1966, while taking a shortcut through the woods, several attackers put a bag over his head and raped him repeatedly.  He reported that he was found on the roadside with a gash that took 18 stitches on his forehead, and reported that he also had a black eye and fat lip.  During an April 2008 DRO hearing, the Veteran reported that he was initially assaulted by 6 or 7 individuals, and that during this second attack he suffered a skull fracture, a hematoma, and had amnesia.  He indicated that he was not treated for a skull fracture or a hematoma in service, because that would have interfered with the military physician's efforts to experiment on him with hallucinogenic drugs.  

In the November 2006 statement associated with VA treatment records, the Veteran did not report a sexual assault in relation to the first incident in the day room, indicating only that he was beaten with a cue stick on the back.  However, in later lay statements and testimony, he changed his report to describe the occurrence of two vicious rapes, and reported being beaten in the woods with a bag over his head during the second incident.  Despite the severity of the assault described by the Veteran in his later statements made for compensation purposes, the only injury noted in service treatment records was a minor abrasion to the forehead which did not require treatment.  In the Veteran's later October 2006 reports, however, this minor abrasion was reported to be a gash requiring 17 to 18 stitches.  The Veteran later added that he had a black eye and fat lip, and in even later statements he added that he had a skull fracture and a hematoma.  In light of the discrepancies between the Veteran's statements and objective findings as recorded in service records, and due to the many inconsistencies in the Veteran's reported and evolving accounts with regard to the alleged in-service sexual assaults or assaults, the Board finds that the Veteran is not credible in his reports of the alleged in-service stressful events.  The Veteran's story in this case has evolved from not recalling the details of an in-service sexual assault from June 2006 to August 2006 to recalling very specific details of two violent sexual assaults (in later statements dated in 2006 and 2007).  

The inconsistencies in the Veteran's reports, as well as malingering for secondary gain, were further noted by VA examiners and the Veteran's private treatment provider.  Based on objective psychometric testing results completed during an August 2007 VA examination, the Veteran was diagnosed with malingering and was diagnosed also with a personality disorder NOS with borderline antisocial, narcissistic, and histrionic features.  

During the July 2010 VA examination, the VA examiner noted that service treatment records show that the Veteran had a tendency to act out and was overtly manipulative.  The VA examiner stated that the Veteran claimed that he had been raped by other service members, but his story changed a number of times and there was a clearly manipulative quality to his presentation in the hospital while he was in service.  The VA examiner noted that the Veteran claimed complete amnesia, but also noted that, when disciplinary proceedings and discharge were discussed, he had a remarkable resolution to the claimed amnesia.  The VA examiner noted that the voluntary nature of his manipulation resulted in a change in the diagnosis from conversion disorder to personality disorder with the implication that the Veteran was malingering for secondary gain.  

The VA examiner, in the July 2010 report, noted several findings from VA treatment records evidencing compensation-seeking behavior by the Veteran.  Previous psychometric testing at the time of an August 2007 VA examination showed a clearly invalid profile, and there were still questions about the validity of the testing at the time of the VA examination.  The VA examiner noted that the Veteran was an intelligent individual who did a great deal of research on the internet and may have read up on the MMPI, considering that he had been given this test on the last evaluation.  The VA examiner found it difficult to fully assess the Veteran's history and symptoms due to the problems with his credibility discussed above.  The July 2010 VA examiner assessed that the Veteran's presentation during the current examination was not consistent with an individual who was traumatized by sexual assault, and, in fact, he was calm and even smiled while discussing the claimed incidents.  

In October 2009 and February 2006 progress notes from Dr. G.G., a private psychologist, the Veteran described his stressors in detail; however, Dr. G.G. noted in February 2006 that the Veteran's account with respect to the reported sexual trauma had differed this time.  Dr. G.G. stated in a July 2010 note that the Veteran seemed too insulated emotionally when pressed to talk of the events associated with his alleged attack, but Dr. G.G. indicated that this did not necessarily disprove his "possible" claim.  The Board finds that Dr. G.G. admitted to only the possibility of the occurrence of a sexual trauma, and even found that such possibility was inconsistent with the manner of the Veteran's presentation.  A later July 2010 progress note shows that the Veteran reported seeing a lot of dead bodies in Vietnam when he was with the CIA, and he stated that there was no record of his Vietnam days because he got disavowed; however, service records show that the Veteran did not serve in Vietnam, did not have any other overseas service, and there is no indication that he worked for the CIA, which the Board finds is a strong refutation of claimed stressful events of seeing dead bodies and of Vietnam service.  

The evidence of record indicates that the Veteran has fabricated many stories during the course of treatment and in relation to his current claim for VA compensation.  August 2007 and July 2010 VA examiners determined based on the Veteran's history, presentation during examination and on psychometric testing that he was not credible in discussing his claimed incidents or current symptomatology.  Even notations in the record from the Veteran's private psychologist indicate inconsistencies in the Veteran's reports and call into question the validity of his claim.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  

While the Veteran contends that there are false and inaccurate statements in his service treatment records, that there was a cover-up in regard to his psychiatric treatment, and/or that pertinent service records were destroyed or fabricated, the Board finds no support for these contentions.  The Veteran is not shown to be credible in his statements made for compensation purposes, or even in statements made during the course of his psychiatric treatment to the contrary; he was not credible on multiple assertions and histories provided as evidence by the multiple inconsistent histories shown by the record.  A large volume of psychiatric treatment records are associated with service treatment records.  Service records are complete in this case, were not destroyed, and there is no indication of falsification of these records.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926) (holding that is presumed that government officials "have properly discharged their official duties."); see also Woods v. Gober, 14 Vet. App. 214, 220 (2000) (The presumption of regularity attaches to "all manner of VA processes and procedures.").   The summaries made by treating psychiatrist in service are supported by findings from the Veteran's daily progress reports.  The Board finds, therefore, that the more contemporaneous histories as recorded by psychiatrists in evaluating the Veteran for treatment purposes and in evaluating the Veteran's suitability for retention in service are more probative than much later, inconsistent and evolving lay statements by the Veteran that were made for purposes of gaining VA compensation.  

The Board finds that there is no credible supporting evidence showing that either claimed in-service stressor actually occurred as stated by the Veteran.  Due to the inconsistencies shown in the Veteran's reports with his own history and the objective findings noted in service treatment records and in VA examinations, the inconsistencies evidenced by the Veteran's changing story with regard to his identified stressors over the course of the appeals period, and the evidence of malingering evidenced during service and during VA examinations, the Board finds that the Veteran's statements with regard to his in-service stressors are not credible.  

While service treatment records tend to indicate that the Veteran did sustain some type of injury in July 1966 resulting in an abrasion to the forehead, physicians in service could not confirm any details in regard to this incident and, given the Veteran's lack of credibility in reporting this event both in service and on multiple occasions since service that include feigning amnesia or actually having amnesia about the purportedly recalled assault, the Board finds that it is impossible to separate out the truth from the Veteran's multiple inconsistent and false statements in regard to the claimed stressful incidents in service.  For these reasons, the Board finds that the weight of the credible evidence demonstrates that an in-service stressor sufficient to cause PTSD has not been verified, and did not occur.  

The Board next finds that the July 1966 injury resulting in abrasions to the forehead cannot otherwise be classified as a verified PTSD stressor.  In addition to other criteria required to establish a diagnosis of PTSD under the DSM-IV criteria, a traumatic stressor must involve direct personal experience of an event that involves actual or threatened death or serious injury, or other threat to one's physical integrity; or witnessing an event that involves death, injury, or a threat to the physical integrity of another person; or learning about unexpected or violent death, serious harm, or threat of death or injury experienced by a family member or other close associate qualifying traumatic event.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).

The Veteran and his representative contend in an August 2013 Brief that the issue is not whether the Veteran sustained an intentional assault (although prior to the submission of the August 2013 brief, the only stressors identified by the Veteran involved alleged sexual or physical assaults), but whether a roadside injury in service whether the result of an accident, negligence, or some other event or factor could still be a qualifying stressor.  While the evidence of record indicates that the Veteran sustained an in-service physical injury resulting in abrasions to the forehead, (1) the nature of that injury is not clear from the record, (2) the Veteran has not provided credible evidence describing the nature of such an injury, i.e., he reported in conjunction with his claim in November 2006 that he had a gash requiring 17 to 18 stitches, inconsistent with findings in service treatment record showing only minor abrasions to the forehead, (3) no evidence of a traumatic injury involved actual or threatened death or serious injury may be inferred from the record as there was no head trauma shown in service treatment records, no injuries other than the superficial abrasion to the forehead noted, and the Veteran presented as not being conscious, and (4) while the Veteran and his representative proposed in an August 2013 Brief that such an injury "could still be" a qualifying PTSD stressor, whether the result of an accident, negligence, or some other event, aside from prior accounts of alleged sexual or other physical assaults in service which have not been verified, the Veteran has not alleged with any specificity what such accident, negligence, or other event may be.  Accordingly, the Board finds that the Veteran has not adequately identified a qualifying "traumatic stressor" which involved threatened death or serious injury, threat to the Veteran's physical integrity, or an event that involved death, injury, or a threat to the physical integrity of another person.  See DSM-IV.

The Board finds that a "traumatic stressor" which involved threatened death or serious injury, threat to the Veteran's physical integrity, or an event that involved death, injury, or a threat to the physical integrity of another person has not been verified by the presence of abrasions to the forehead shown in service, or by evidence showing that the Veteran was found by the side of a road in July 1966.  Service treatment records indicate that the Veteran was found unconscious by the roadside with no memory of what had occurred.  The Board finds that the Veteran's own in-service report of "amnesia" with regard to any alleged event leading up to the July 1966 injury, if it were considered credible, would necessarily refute the presence of a verifiable traumatic stressor which meets the DSM-IV criteria because the Veteran would necessarily have been unable to identify any specific threat or serious bodily injury to himself or another person in conjunction with the event.  He would not have been able to perceive any such "threat" and would not have been a "witness" to such a threat.  Absent such psychiatric injury, which is the essence of the DSM-IV requirement for a diagnosis of PTSD, the Board finds that the presence of an abrasion on the forehead would not be a qualifying PTSD stressor.  After all, the present claim is not a claim for service connection for a physical disability, but for a psychiatric disorder.  The mere presence of a physical injury without further proof, volunteering only speculation as to the causality, does not amount to a psychiatric injury or stressful event.  While a physical injury is not automatically exclusive of an accompanying psychiatric injury/stressor, neither is it automatically inclusive, especially when the Veteran was unconscious. 

Additionally, the Board finds that the more recent allegations made with regard to a roadside injury, not previously alleged, lack the specificity needed to establish the presence of a traumatic stressor and are not capable of verification.  The Veteran has only more recently alleged in conjunction with his Court appeal that the injury could be the result of an accident, negligence, or some other event, but has provided no further statements as to what that accident or event may be, has not identified the means of injury, or the names of any person involved.  In short, the Veteran and representative have provided speculation, but no "evidence" of a DSM-IV stressor.  The Board finds that there is no duty to attempt to verify the occurrence of such a speculative stressor that has not been alleged with any specificity to even facially qualify as a DSM-IV stressor.  For these reasons, the Board finds that the July 1966 injury resulting in abrasions to the forehead cannot, in and of itself, be classified as a verified PTSD stressor.  Moreover, given the Veteran's general lack of credibility in providing statements in support of the claim, and the absence of evidence of an event involving threatened death or serious injury, or a threat to the Veteran's physical integrity shown in service treatment records which document the July 1966 injury, the Board finds that the mere presence of the abrasions on the forehead in service does not tend to support or verify the occurrence of any alleged traumatic stressor related to such injury and does not tend to conform to the DSM-IV criteria.  The Board finds that this case can be distinguished from Cohen v. Brown, 10 Vet. App. 128, 140 (1997), which held that the sufficiency and adequacy of the claimed stressor in accordance with the DSM criteria was to be decided by a mental health professional.  In this case, the adequacy of the allegations of stressful events does not facially purport to comply with the DSM-IV criteria, so it is not a matter of the adequacy of the stressor under the DSM-IV, rather, the adequacy of the assertion of the occurrence of a stressor.

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a confirmed DSM-IV diagnosis of PTSD related to the claimed in-service personal assaults.  Insomuch as VA and private treatment records reflect a history of PTSD, or diagnose PTSD based on the Veteran's own reports, these diagnoses are shown based on the Veteran's inaccurately reported history of PTSD.  Medical opinions or diagnoses premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Medical opinions or diagnoses based on inaccurate material facts are of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Private treatment records dated from 2004 to 2006 reflect treatment for schizophrenia and indicate that the Veteran was first diagnosed with schizophrenia decades after service in 1994; a diagnosis of PTSD was not indicated.  VA treatment records dated from July 2006 to November 2006 show that VA treatment providers noted that the Veteran was seeking a diagnosis of PTSD for compensation purposes; however, the Board finds that the more probative VA treatment records do not confirm a diagnosis of PTSD.  The Veteran scored 0 out of 4 items on a PTSD screen in July 2006.  In a later July 2006 mental health treatment report, the Veteran stated that he had PTSD from the military but was unable to remember an episode or give any symptoms of PTSD; he was diagnosed with paranoid schizophrenia instead.  

An October 2006 VA psychologist found that the Veteran endorsed significant symptoms of PTSD.  Based on the Veteran's self-report and paperwork provided, which now included the Veteran's endorsement of PTSD symptoms which he had just denied in July 2006, the VA psychologist in October 2006 stated that it was more likely than not that he experienced a severe stressor while on active duty; however, regarding the current diagnosis, the Veteran was referred to a VA psychiatrist for consultation.  The Board finds, therefore, that while PTSD symptoms were noted at the time of the October 2006 VA examination, that the Veteran had not previously endorsed, a diagnosis of PTSD was not confirmed.  Insomuch as the VA examiner related symptoms of PTSD to the Veteran's identified stressor in service, the Board finds that the stressor specifically described by the Veteran during the evaluation has, as discussed above, not been verified.  For these reasons, the Board finds that the October 2006 opinion is of little probative value.  

The Veteran was referred for a November 2006 mental health assessment to help confirm a current diagnosis.  As noted above, while the Veteran reported that he did not remember the claimed stressful incidents in service, he nonetheless purposed to be able to describe the alleged in-service sexual assault in detail.  The diagnoses noted PTSD by history, but the psychiatrist also noted that it was unclear whether the participating event associated with his symptoms met the stressor A criterion for PTSD.  The VA psychiatrist confirmed a diagnosis of personality disorder NOS, which was stated to be a lifelong pattern throughout the Veteran's adult life.  The Board finds that, while a diagnosis of "PTSD by history" was noted in November 2006, this was based only on the Veteran's inaccurately reported history of PTSD and is, thus, not adequate to establish a current diagnosis of PTSD.  See Swann, 5 Vet. App. at 233; Reonal, 5 Vet. App. at 461.  Further, the VA psychiatrist did not relate any diagnosis of PTSD to the Veteran's claimed in-service stressor, stating that it was unclear whether such an event met the PTSD stressor A criterion.  

An August 2007 VA examination included a review and discussion of pertinent findings from service treatment records and post-service treatment records and the Veteran's reports with respect to the claimed in-service stressors were noted.  The examination included a lengthy interview of the Veteran and a comprehensive examination for PTSD.  The VA examiner stated that the Veteran had been examined in the past for PTSD with variable results.  The VA examiner opined that the Veteran did not fit the criteria for a diagnosis of PTSD.  Psychometric testing results were reviewed.  MMPI-II testing produced a greatly exaggerated response set.  Overall, the profile was deemed to be invalid.  With regard to the Axis I diagnosis, the Veteran was assessed to be malingering.  The diagnosis was an Axis II diagnosis of personality disorder NOS with borderline antisocial narcissistic and histrionic features.  

A July 2010 VA examiner stated that, while some evaluators had given the diagnosis of PTSD, he did not see sufficient criteria to warrant this diagnosis or evidence to support this diagnosis.  Alleged PTSD symptoms were discussed in detail by the VA examiner in evaluating the frequency, duration, and severity of the Veteran's symptoms, but the VA examiner found that the Veteran's symptoms did not actually support a diagnosis of PTSD.  The Veteran was diagnosed with psychotic disorder NOS, mood disorder NOS, and personality disorder NOS based on interview, mental status examination, and a review of the records and psychological testing consistent with the DSM-4 criteria.  The VA examiner provided reasons and bases for the diagnoses rendered based on the Veteran's history and symptoms.  He noted that, certainly, the content of the Veteran's delusions were centered on the military, but there was also significant concern about the secondary gain which could be motivating the report of such symptoms.  The Veteran's presentation during evaluation was not consistent with an individual who had been traumatized by sexual assault.  

A December 2009 letter from Dr. G.G., a private clinical psychologist, states that the Veteran has been treated by her for PTSD and schizoaffective disorder.  The Board finds, however, that the diagnosis of PTSD provided by Dr. G.G. is not based on any independent evaluation for PTSD based on the DSM-IV criteria.  A review of treatment records from Dr. G.G. shows that an independent assessment for PTSD was not completed by Dr. G.G.  Treatment records consist of a life history questionnaire filled out by the Veteran in which he inaccurately reported having PTSD, and progress notes associated with individual psychotherapy sessions.  The Board does not discount the history because it is from the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Rather, the history is inaccurate because it is inconsistent with other lay and medical evidence of record.  Progress notes dated in July 2010 show that when the Veteran requested that Dr. G.G. provide an opinion or diagnosis of PTSD, and that she explained to him that she could not provide such an opinion, stating that a treating psychologist does not scrutinize the reported symptoms from a patient, whereas a forensic psychologist does.  Dr. G.G. told the Veteran that his PTSD symptoms were largely reported by him and had not been tested.  In the progress note, Dr. G.G. noted that the Veteran seemed too insulated emotionally when pressed to talk of the events associated with his alleged attack, but indicated that this did not necessarily disprove his possible claim.  She recommended to the Veteran that he be evaluated by an independent forensic psychologist to test the validity of his claimed symptoms.  

The Board finds that Dr. G.G.'s December 2009 letter and associated treatment reports are not sufficient to establish a current diagnosis of PTSD.  The diagnosis of PTSD rendered by Dr. G.G. is based on the Veteran's own, inaccurately reported history of PTSD.  Dr. G.G indicated that it was noted during the course of treatment that the Veteran's symptoms were based on his own reports, and were not tested.  For these reasons, Dr. G.G. declined to provide the Veteran with an opinion or diagnosis with regard to PTSD.  While the Veteran is competent to report his current symptoms, the Board finds based on the Veteran's history of making false and inconsistent statements, exhibiting compensation-seeking behavior, and malingering, and no diagnosis of PTSD of record, especially as there is no in-service stressor, that he is not credible in reporting his symptoms or in reporting a history of PTSD.  Earlier 2006 evaluations for PTSD show that the Veteran did not endorse symptoms for PTSD.  PTSD symptoms were later reported by the Veteran; however, notwithstanding the Veteran's later endorsement of PTSD symptoms that he later denied, VA examinations dated in August 2007 and July 2010 show that the Veteran did not meet the criteria for a diagnosis of PTSD, and noted that there was the issue of secondary gain which could be motivating the Veteran's report of such symptoms.  The July 2010 VA examiner stated in a July 2011 addendum opinion that he had no changes to make to his previous diagnosis (which did not include PTSD) after reviewing notes from Dr. G.G. 

According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that the diagnoses rendered during August 2007 and July 2010 VA examinations, which included a review of the complete claims file and discussed findings in regard to the credibility of the Veteran's statements consistent with the Board's own findings, are more probative than October 2006 and November 2006 opinions rendered during the course of the Veteran's VA treatment, which are not based on a full review of the claims file and contain only a tentative diagnosis of PTSD or a diagnosis of PTSD by history, and that based on a factually inaccurate history.  

The Board finds that August 2007 and July 2010 VA diagnoses are also more probative than Dr. G.G.'s diagnoses, which are also based on the Veteran's own, inaccurately reported history and reported symptomatology.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  Again, the Board has not rejected the history because it was provided by the Veteran, but because it is shown by the record to be inaccurate.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  For these reasons, the Board finds that in-service stressor sufficient to cause PTSD has not been verified, and the Veteran does not have a qualifying DSM-IV diagnosis of PTSD related to a claimed in-service stressor.  As the preponderance of the evidence is against the claim for service connection for PTSD, there is no reasonable doubt to be resolved and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Adequacy and Probative Value of a July 2010 VA Examination and Addendum

A May 2014 memorandum decision provides that the Board should readdress whether the July 2010 VA examination report and July 2011 addendum are adequate, to include whether the diagnosis and etiology opinion was speculative in the context of the entire examination report, and should explain its decision to assign probative weight to those reports.  The Board finds, first, that the July 2010 opinion and July 2011 addendum are not speculative in the diagnosis provided, nor are they speculative with regard to the etiology opinion rendered. 

The Board finds that while the July 2010 and July 2011 VA opinions needed to consider credibility issues presented by the Veteran in the form of inconsistencies in his history of diagnosis, inaccuracies or inconsistencies in his own lay reports as to what had occurred in service, and exaggerations as to the current severity of his symptomatology, these credibility issues were both considered and discussed by the VA examiner in the examination reports, and the examiner's questions as to the Veteran's credibility are consistent with the Board's own finding that the Veteran has not provided credible lay evidence in this case regarding alleged in-service stressors.  Thus, the Board finds that the VA examiner's statements, as cited on a May 2014 Court memorandum decision, are representative of such credibility questions presented by the Veteran.  The Court's May 2014 memorandum decision cited the following statements made by a July 2010 VA examiner, which the Board has considered in reevaluating the probative value of the July 2010 opinion and July 2011 addendum:

(1) [T]he absence of records describing "full details of [the appellant's] discharge and [military] disciplinary record" may have undermined his ability to make "a more definitive diagnosis and assessment of his time in the military"; (2) although "it is certainly possible that some sort of sexual assault occurred, there is too much contradiction in the record to truly confirm this"; (3) the appellant's psychotic disorders "could be skewing his memory of events"; (3) [sic] the appellant's decision to seek treatment for PTSD "appears to be ....compensation-seeking"; (4) another care provider's assessment of the appellant "does not appear to be fully independent" and "there is the possibility of significant conflict of interest"; (5) the appellant "appears to augment or exaggerate" his delusional reasoning "beyond what he experiences"; (6) the appellant's exaggerations "make[ ] it difficult to determine which symptoms are valid v[ersus] exaggerated"; (7) "[i]t is possible" that his psychotic symptoms were more "florid" before he began controlling them with medication; (8) the appellant's account of his service "does appear altered" by the effects of his disorders and by his conscious decision to mislead; (9) the appellant "does have some degree of delusional thinking, but ... is possibly augmenting this in order to enhance possible compensation"; (10) the appellant's "problem behaviors appear to relate to overt manipulation and passive-aggressive tendencies"; (11) results from a Minnesota Multiphastic Personality Inventory-II test indicate the appellant suffers from psychosis but could be skewed by knowledge and active manipulation of the testing process and should be "interprete[d] with great caution"; (12) "it is difficult to fully assess [the appellant's] history and symptoms given [his] problems with credibility"; (13) although it is "certainly possible" that the appellant may have experienced psychosis or PTSD symptoms during his service, "there is too much contradiction in the record to definitively confirm that"; (14) it is "impossible for me to accurately assess" the effects of the appellant's disorders on his social and occupational functioning; (15) although the appellant's delusions are "centered around the military," that could be the result of the desire for "secondary gain"; and (16) the "exact diagnosis" of the appellant's psychosis "has changed from evaluation to evaluation," and, as a consequence of this inconsistency, "I am giving more general diagnoses of Psychotic Disorder [not otherwise specified] and Mood Disorder [not otherwise specified]." 

The Board finds that the majority of the examiner's statements cited by the Court above directly address questions of concern raised by the Veteran's credibility, specifically, items numbered: (2), both items identified under number (3), (5), (6), (8) - (13), and (15).  The Board finds that credibility questions presented by the Veteran and noted by the VA examiner make it difficult to discern the truth from fiction in this case, and for these reasons, the Board has found that the Veteran is not credible regarding his evolving reports of claimed in-service stressful events.   The Board finds that the VA examiner's use of qualifiers, such as "appears" and "it is possible" in discussing questions raised by the Veteran's credibility, in this case, does not render the final opinion as to the etiology of the Veteran's psychiatric disability speculative; instead, it represents a consideration of the full factual background in this case, in which the Veteran's history and symptoms are poorly defined due to his own multiple inconsistencies and a tendency to manipulate facts for compensation purposes or other personal gain.  

Statements number (1), (14), and (16) address the question of diagnosis.  Service treatment records appear to be complete, and, while the VA examiner indicated in statement (1) that the absence of records describing full details of discharge and may have undermined his ability to make a more definitive diagnosis and assessment of his time in the military, the Board finds that a current medical opinion is necessarily based on the facts available in the record which have been fully considered by the July 2010 VA examiner in his opinion.  Because the Veteran was diagnosed with a personality disorder in service, and not an acquired psychiatric disorder, the Board finds that the question is whether the Veteran's currently diagnosed acquired psychiatric disorder was incurred in service.  Whether the diagnosed psychotic disorder and mood disorder identified in item (16) was provided with more or less specificity, is not in question, and the Board finds that it does not tend to undermine the probative value of the diagnosis rendered.  Moreover, because the current claim is one for service connection, the question of the examiner's ability to provide an accurate assessment of the Veteran's social and occupational functioning, noted in item (14), which, again, is due to the Veteran's exaggeration of symptoms, is not relevant to the present claim.  See 38 C.F.R. § 4.130 (2014).  While the memorandum opinion notes that the VA examiner never stated what he believed the etiology and causative factors of the Veteran's current psychiatric disorders to be, the etiology and causative factors for the Veteran's current psychiatric disorders, outside of service, are not relevant to the claim for service connection, especially in the context of this case, where the evidence established a diagnosis of a personality disorder in service, and the diagnosis of schizoaffective disorder decades after service.  The relevant psychiatric disorders could be due to any number of various causative factors.  At issue, however, is whether the Veteran's acquired psychiatric disorder was incurred in service.  The Board finds that the June 2010 VA examiner adequately addressed this question in opining that that the Veteran's Axis I diagnoses at issue were less likely than not due to military service, to include the claimed in-service assault.  The Board finds that there was no ambiguity in the opinion, and that the opinion was not based on a resort to mere speculation, but was instead based on a full factual background as presented and discussed in this case.

Finally, with regard to statement (4) identified in the Court's memorandum decision, the Board finds that the VA examiner's use of qualifying language in questioning of the probative value of a private assessment provided by Dr. G.G. does not undermine the probative value of his own opinion, and does not render the opinion speculative, but, instead, indicates a full review of the claims file and consideration of all of the medical evidence and equivocations on the lay evidence of record.  The Board has made its own independent assessment of the probative value of Dr. G.G.'s diagnosis as discussed above, and has accorded it no probative weight due to its reliance on the Veteran's inaccurately reported history and symptomatology relied upon in rendering such diagnosis.  

The Board notes that, while the June 2010 VA examiner reasoned that the Veteran's history was more consistent with longstanding personality disorder, noting that the Veteran stated himself that he did not have the onset of psychosis until the mid-1990s, the Veteran's statement was not the sole basis of his opinion.  Instead, it was just one factor noted in the examination report, which discussed the Veteran's psychiatric evaluation, to include the criteria for a diagnosis of PTSD, in the context of the DSM-IV, and discussed the Veteran's history and the lay and medical evidence of record at length.  Moreover, the Board finds that the VA examiner's consideration of the Veteran's own admission of having a later onset of psychosis, despite his credibility issues, does not indicate that the opinion was based on an inaccurate factual premise, but instead indicates the opposite, that all available facts and statements of record were considered by the VA examiner, even when some statements raised questions with regard to credibility.  Based on multiple factors cited by the VA examiner and based on the examiner's own expertise, the Board finds that he provided a non-speculative opinion showing that the Veteran's currently diagnosed acquired psychiatric disorders were not incurred in service.  Insomuch as some speculative language in expressing the rational for the opinion was required on the part of the examiner in evaluating the Veteran's psychiatric disability due to the Veteran's credibility issues, the Board finds that these credibility issues were discussed, and the Board finds that adequate reasons and bases were rendered for any lack of specificity provided in the diagnosis.  

The Board finds that the VA examiner's diagnoses of psychotic disorder, not otherwise specified, and mood disorder, not otherwise specified, are valid diagnoses under the DSM-IV, and the identification of any more specific type of psychotic disorder and mood disorder the Veteran currently has it not necessary in this case.  The June 2010 VA examination was offered for compensation purposes, and not for treatment purposes, thus, a nexus to service is the question which needs to be addressed.  The Board finds, therefore, that the July 2010 VA opinion and addendum are adequate in this case.  The Board finds that, because the examination and opinions were provided by a psychologist, because they were based on a full review of the claims file, and full consideration of all of the evidence of record, lay and medical, to include the credibility issues presented by the Veteran, that the diagnosis and opinions rendered are probative.  The Veteran has not otherwise provided competent, credible, and probative evidence in this case to relate the claimed PTSD or another acquired psychiatric disorder to service.  The Board finds, accordingly, that the weight of the evidence continues to be against the claim for service connection.

Service Connection Analysis for an Acquired Psychiatric Disorder

After reviewing all the lay and medical evidence, the Board finds, resolving reasonable doubt in the Veteran's favor, that schizophrenia was incurred in service.  The Board finds that the Veteran has current schizophrenia, which newly submitted VA psychiatric treatment records dated in June 2014 and October 2014, which were not previously of record, relate to psychiatric symptoms present in service.  

Service treatment records demonstrate that, during service, the Veteran was treated for and diagnosed with a passive aggressive reaction manifested by extremely immature behavior, acting out, attempts at manipulation, poorly controlled outbursts of anger, and inability to conform to minimal standards and rules.  Specific findings from the Veteran's service treatment records have already been summarized above.  The passive aggressive reaction diagnosed in service and noted at service separation was a personality defect, for which the Veteran was ultimately separated from service.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m) 3.303(c), 4.9 (personality disorders are considered congenital or developmental defects and are not diseases or injuries for disability compensation purposes).  The Veteran was not diagnosed with an acquired psychiatric disorder in service.  

VA and private treatment records and VA examination reports show that the Veteran has current psychiatric diagnoses of paranoid schizophrenia, schizoaffective disorder, personality disorder NOS, psychotic disorder NOS, and mood disorder NOS.  

Schizophrenia was first diagnosed sometime in the mid-1990s, over 25 years after the Veteran's separation from service.  Private treatment records dated from 2004 to 2006 reflect treatment for schizophrenia and indicate that the Veteran was first diagnosed with schizophrenia years after service in 1994.  During a DRO hearing, the Veteran described being diagnosed with schizophrenia in his 40s or 50s, many years after separation from service.  A June 2006 VA treatment report shows that the Veteran reported that first sought mental health treatment seven years prior, and that he had been treated for psychosis for the past seven years, since approximately 1999.  A November 2006 VA mental health assessment reflects that the Veteran reported being diagnosed with late-life schizophrenia in 1998.  

The Veteran contends in various lay statements that he had the onset of a psychosis in service.  Given that the Veteran had a diagnosed personality disorder in service, while the Veteran is competent to report some of the psychiatric symptoms, the Veteran is not competent to make a particular diagnosis, or provide an opinion which attributes his psychiatric symptoms in service to psychosis versus a diagnosed personality disorder.  While the Veteran asserts that he experienced behavioral changes in service, the Board finds that these assertions alone are not sufficient to establish the onset of an acquired psychiatric disorder in service, nor are they entirely credible.  For example, in a February 2006 statement, the Veteran contends that he was a good soldier before an in-service assault and that his conduct was excellent.  He submitted a March 2007 statement from his mother in which she states that the Veteran was a normal, well-adjusted young man before entering the military but after he came back home, he was emotionally disturbed, moody, and agoraphobic. 

While the Veteran now asserts that he was a good soldier before the claimed assault in service, such assertion and statement by his mother is inconsistent with evidence contemporaneous to service.  A November 1966 service psychiatric treatment report shows that the Veteran was a constant source of difficulty in his unit, and that he was noted to be inept, very immature, and constantly in need of support and reassurance prior to his claimed assault.  While the Veteran's mother, decades later, in an attempt to help her son obtain VA compensation, asserts that the Veteran was normal and well-adjusted before entering the military, a contemporaneous August 1966 psychiatric treatment report completed in service shows that a discussion with the Veteran's father by telephone revealed that the Veteran's immaturity was well-known to the family at home, and that that they were hoping that the military would be a growth experience for him.  Based on the discrepancies between the lay evidence offered by the Veteran and his mother in conjunction with his current claim and objective findings and contemporaneous lay reports reflected in the service treatment records, the Board finds that the Veteran's assertions that he began exhibiting symptoms related to an acquired psychiatric disorder in service rather than a personality disorder are not credible.  

The Board notes that the Veteran has alleged in various statements that he was treated with hallucinogenic drugs including LSD and BZ in service as part of a research study at the Edgewood laboratories.  He submitted an Edgewood Arsenal Technical Report describing the effects of LSD on Army volunteers during a study dating from 1962 to 1966 along with supporting articles and documentation concerning the study.  The Veteran essentially contends that a currently diagnosed acquired psychiatric disability is caused by genetic damage due to his participation in these studies.  The Board finds that these allegations are not credible, and the Board's grant of service connection for schizophrenia is not based on the alleged participation in a LSD experiment.  

While the Board does not doubt that the Army conducted chemical research studies concurrent with the Veteran's time in service, the Board finds that the Veteran is not credible in his reports of being a participant in such a study, and the Board finds that the articles and reports submitted by the Veteran do not support his contention regarding participation.  The Veteran provided a copy a photograph of the participants of the Edgewood study, which was a part of the Edgewood report, and circled the face of a participant in the last row with the notation "this is me" in an attempt to verify his participation in the study.  He also provided a photograph of himself in service for comparison.  The Board finds that the copy of the photograph from the Edgewood report is of such poor resolution that it is impossible to distinguish any of the features of any of the participants in the photo.  The Board finds, therefore, that this evidence does not tend to show the Veteran's participation in the research study.  Service treatment records and service personnel records make no mention of any LSD or BZ treatment in service, nor do they otherwise indicate that the Veteran was a participant in an experimental drug study.  

Additionally, the Board finds that the Veteran's alleged participation in the experimental study is incongruent with the timing and location of the study.  According to the Edgewood report the experimental study was conducted at the Edgewood facility in Maryland and concluded in 1966.  The Veteran alleged in July 2007 statements that he was experimented on after the onset of his amnesia in July 1966.  However, personnel records show that the Veteran was stationed at the Aberdeen Proving Grounds in Maryland from November 1965 to April 1966.  When the alleged drug testing occurred, the Veteran was stationed and hospitalized at a facility in Fort Devins, Massachusetts.  The Veteran reported that on three separate occasions, he was driven to Edgewood labs at Aberdeen Proving Grounds by Dr. P. in his personal car to be experimented.  He contends that there was a cover-up involved in relation to his participation in this study.  

The Board finds that an alleged cover-up is unlikely.  The Veteran has not presented any evidence to corroborate that he was part of an experimental drug study.  Given the logistics of the scenario reported by the Veteran, and his lack of credibility shown throughout the course of this appeal, the Board finds that his story of participation in a LSD research experiment is not credible.  The competent evidence has not established a medical nexus between a diagnosed acquired psychiatric disorder and the alleged participation in a LSD experiment.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.

During a DRO hearing, in a December 2009 progress note from Dr. G.G., and in various statements submitted during the course of his appeal, the Veteran asserts that he had no family history of mental illness, and thus implied that drugs administered to him by VA must have caused his mental illness; however, an April 2004 private psychiatric treatment report, conducted prior the initiation of the Veteran's claim for benefits, shows that the Veteran's father was mentally ill and committed suicide in 1994 and that his mother is schizophrenic.  Due to numerous inconsistencies in the Veteran's statements and assertions as demonstrated by the evidence of record, do to his false reports made during the course of treatment in seeking compensation, and malingering shown by VA examinations, the Board has accorded little probative weight to the Veteran's lay statements to his recent assertions and raised service connection theory of in-service participation in a LSD research study.  

Notwithstanding of the factually inaccurate lay histories provided by the Veteran, the Board finds that the Veteran was, nonetheless, treated for psychiatric symptoms in service.  Service treatment records, however, indicate that this treatment was for a personality disorder or defect.  The Veteran's psychiatric treatment in service included extended in-patient hospitalizations from July 1966 to November 1966 at two separate mental health facilities.  The in-service contemporaneous diagnosis of a passive aggressive reaction was rendered based on this extensive period of inpatient psychiatric treatment and evaluation in service; thus, the Board finds that the contemporaneous psychiatric diagnosis is probative.  The record does not show that an acquired psychiatric disorder was superimposed upon the Veteran's personality disorder in service, such that it was aggravated by service.  See 
38 C.F.R. § 4.127 (2014); see also VAOPGCPREC 82-90.  

The Veteran's current diagnoses include schizophrenia, paranoid type; schizoaffective disorder; personality disorder NOS; psychotic disorder NOS; and mood disorder NOS.  

An August 2007 VA examiner found that the Veteran did not have a currently diagnosed acquired psychiatric disorder, and instead found that the Veteran only had a personality disorder NOS.  

A July 2010 VA examiner stated that the Veteran's primary pathology was the diagnosed personality disorder and this was a lifelong pattern; however, he also diagnosed the Veteran with Axis I acquired psychiatric disorders to include psychotic disorder NOS and mood disorder NOS.  The VA examiner noted that the Veteran's original diagnosis was related to psychosis, though the exact diagnosis had changed from evaluation to evaluation; therefore, he gave the more general diagnosis of psychotic disorder NOS and mood disorder NOS.  The VA examiner opined that it was less likely than not that Axis I conditions had full onset in the military.  He reasoned that the Veteran's history was more consistent with longstanding personality disorder.  The VA examiner stated that certainly the content of the Veteran's delusions were centered on the military, but there was also significant concern about secondary gain.  

In a July 2011 addendum opinion, the July 2010 VA examiner stated after reviewing additional evidence of record that the diagnoses and opinions rendered had not changed.  He clarified that it was less likely than not that the Veteran's Axis I diagnoses were due to military service to include the Veteran's claimed assault and reiterated the reasoning provided with his earlier opinion.   

Current VA treatment records identify a diagnosis of schizophrenia.  In November 2014, the Veteran submitted updated VA psychiatric treatment records dated from October 2010 to September 2014.  The Board finds that these newly submitted records tend to establish a nexus relationship between the currently diagnosed schizophrenia and psychiatric symptoms identified in service treatment records.  VA mental health treatment notes dated in 2014 were completed by the same VA psychologist, who had been seeing the Veteran, approximately twice a month, for regular mental health counseling sessions since 2010.  Thus, the Board finds that that the VA psychologist is familiar with the Veteran's current psychological presentation and diagnoses.  Additionally, the VA psychologist stated in a June 2014 counseling note that the Veteran had brought in his service treatment records which she had reviewed.  Thus, the Board finds that the VA psychologist's opinions, in this case, were based on an accurate factual background, which included consideration of the Veteran's treatment and psychiatric symptoms identified in service when considered in light of his current psychiatric presentation.

In a June 2014 counseling note, the VA psychologist discussed with the Veteran how his stories came across as embellished and grandiose.  The VA psychologist stated that she discussed the Veteran's illness in terms of factors that may have contributed to his psychotic break in the military, as well as how his pattern of over linking events and assuming causality rather than coexistence was a likely symptom of schizophrenia.  The VA examiner then opined that there was a strong possibility that the Veteran experienced an initial psychotic episode in service, and that PTSD did not cause schizophrenia.  The Board notes that while the VA examiner referred to "PTSD" in the June 2014 counseling note, she clarified in a September 2014 note that the Veteran had not endorsed symptoms consistent with a diagnosis of PTSD.  

In a later June 2014 mental health counseling note, the VA treating psychologist stated that she had read some of the Veteran's service medical records, which suggest that the Veteran experienced initial symptoms of schizophrenia in service.   The VA psychologist reasoned that having these symptoms for the first time during military service, given his young age and the stress of being away from home would not be inconsistent with the usual course of schizophrenia.  In a September 2014 mental health administrative note, the VA psychologist opined that service treatment records suggest that the Veteran may have been experiencing a thought disorder at the time he was admitted for acute psychiatric care in service.  

The Board finds that, when considered together, the June 2014 and September 2014 opinions provided by the Veteran's VA treating psychologist tend to establish a nexus between currently diagnosed schizophrenia and psychiatric symptoms identified in service.  The Board finds that the VA psychologist's opinion is probative as it is based on an accurate factual background in this case, and the Board finds that the VA psychologist is familiar with the Veteran's current psychiatric diagnosis and mental health history.  See Reonal, 5 Vet. App. at 461.  Accordingly, the Board finds that the VA treating psychologist's June 2014 and September 2014 opinions are probative.  For these reasons and resolving the reasonable doubt in favor of the Veteran, the Board finds that service connection for schizophrenia is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7 (2014).   

The Board notes that while the VA psychologist indicated in a September 2014 treatment report that the Veteran's report of sexual assault in service had remained fairly consistent over the past four years, and that she had no grounds to disbelieve his story, as the Board has already discussed above, the alleged in-service PTSD stressors have not been verified, and the VA psychologist stated, in the same September 2014 report, that the Veteran has not endorsed symptoms consistent with a diagnosis of PTSD.  

The Board finds, based on newly submitted June 2014 and September 2014 VA psychiatric treatment records and opinions, that currently diagnosed schizophrenia was incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for schizophrenia have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


